Exhibit 10.125



GUARANTY
 
THIS GUARANTY (this "Guaranty") is executed as of June 30, 2010 by GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (together with
any permitted successors and assigns, "Guarantor"), for the benefit of GOLDMAN
SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership
(together with its successors and assigns, "Lender").
 
W I T N E S S E T H
 
WHEREAS, Lender has agreed to make a loan (the "Loan") to GRAND CENTRAL
PARKERSBURG LLC, a Delaware limited liability company ("Borrower"), in the
original principal amount of $45,000,000.00 (the "Loan Amount"), pursuant to
that certain Loan Agreement, dated as of the date hereof, by and between
Borrower and Lender (the "Loan Agreement");
 
WHEREAS, Lender requires as a condition to making the Loan that Guarantor agrees
to unconditionally guaranty for the benefit of Lender and its successors and
assigns, the full and timely payment and performance of the Guaranteed
Obligations (as hereinafter defined) and as also set forth in the Loan
Agreement;
 
WHEREAS, Guarantor directly and/or indirectly owns an interest in Borrower and
will derive substantial economic benefit from the making of the Loan by Lender
to Borrower; and
 
WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in order to
induce Lender to make the Loan.
 
NOW, THEREFORE, to induce Lender to make the Loan to Borrower and in
consideration for the substantial benefit Guarantor will derive from the making
of the Loan and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE 1
 
NATURE AND SCOPE OF GUARANTY
 
1.1           Definitions of Guaranteed Obligations.  As used herein, the term
"Guaranteed Obligations" means the following (any defined terms not specifically
defined herein shall have the meaning set forth in the Loan Agreement):
 
(a)           Any and all actual Damages to Lender (including the reasonable
legal and other expenses of enforcing the obligations of Borrower and Guarantor)
resulting from or arising out of any of the following:
 
(i)           any intentional or grossly negligent physical Waste with respect
to the Property committed or permitted by Borrower, Guarantor or any of their
respective affiliates;
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)            any fraud or intentional misrepresentation committed by
Borrower, Guarantor or any of their respective affiliates;
 
(iii)           any willful misconduct by Borrower, Guarantor or any of their
respective affiliates in violation of the Loan Documents (including wrongful
interference by any such Person with the exercise of remedies by Lender during
the continuance of an Event of Default);
 
(iv)          the misappropriation or misapplication by Borrower, Guarantor or
any of their respective affiliates of any funds in violation of the Loan
Documents (including misappropriation or misapplication of Revenues, security
deposits and/or Loss Proceeds and the violation of the last sentence of
Section 5.7(d) of the Loan Agreement);
 
(v)           any voluntary Debt if and to the extent prohibited hereunder (for
these purposes, Debt will be regarded as voluntary if either incurred
voluntarily or if not repaid by Borrower from available cash flow);
 
(vi)           any breach by Borrower or Guarantor of any representation or
covenant regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;
 
(vii)         the failure to pay or maintain the Policies (including, without
limitation, any required separate flood insurance policies from FEMA/FIA) or pay
the amount of any deductible required thereunder following a Casualty or other
insurance claim, provided Lender permits cash flow from the Property to be
applied for such purpose;
 
(viii)        removal of personal property from the Property during or in
anticipation of an Event of Default, unless replaced with personal property of
the same utility and of the same or greater value and utility;
 
(ix)           any fees or commissions paid by Borrower to any affiliate in
violation of the terms of the Loan Documents;
 
(x)            any bankruptcy of Borrower, provided that, for the purpose of
this clause (x) "Damages" shall be limited to the amount by which such costs and
expenses exceed the costs and expenses Lender would have incurred in an
uncontested foreclosure on the Property (for the avoidance of doubt, the
recourse described in this clause shall be in addition to the full recourse for
bankruptcy described below);
 
(xi)           any amounts owed by Borrower from time to time pursuant to
Section 5.14(b);
 
(xii)          any transfer by Borrower or Guarantor of any of the Collateral
which is deemed personalty or intangibles in violation of the Loan Documents;
and
 
(xiii)         the failure by Borrower to timely increase the limits on the
ordinance or law coverage endorsement in accordance with the terms of Section
5.15 of the Loan Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           In addition to the foregoing, the Loan shall be fully recourse to
Borrower and Guarantor, jointly and severally, upon (i) (x) any unauthorized
Transfer of the Property, (y) any voluntary or collusive pledge, Liens or other
encumbrances on the Account Collateral or (z) Prohibited Change of Control, in
each case, in violation of the Loan Documents, (ii) the occurrence of any filing
by Borrower under the Bankruptcy Code or any joining or colluding by Borrower or
any of its affiliates (including Guarantor) in the filing of an involuntary case
in respect of Borrower under the Bankruptcy Code and (iii) the failure of
Borrower to be, and to at all times have been, a Single-Purpose Entity, which
failure results in a substantive consolidation of Borrower with any affiliate in
a bankruptcy or similar proceeding (or the filing by Borrower, Guarantor, any
affiliate or any third party of a motion for substantive consolidation in
bankruptcy citing any such failure or any filing; provided, however, as it
relates solely to any filing by a third party hereunder, the Loan shall only be
fully recourse to Borrower and Guarantor to the extent Borrower or any of its
affiliates (including Guarantor) joins in or colludes with the third party in
making such filing).
 
1.2           Guaranty of Obligations.  Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Lender the full and timely payment and
performance of all of the Guaranteed Obligations.  Guarantor hereby absolutely,
irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as primary obligor when and if they become Guaranteed
Obligations.
 
1.3           Nature of Guaranty.  This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and not a guaranty of collection.  This Guaranty
may not be revoked by Guarantor and shall continue to be effective with respect
to the Guaranteed Obligations arising or created after any attempted revocation
by Guarantor and, if Guarantor is a natural person, after Guarantor's death, in
which event this Guaranty shall be binding upon Guarantor's estate and
Guarantor's legal representatives and heirs.  It is the intent of Guarantor and
Lender that the Guaranteed Obligations are absolute and unconditional when and
if they become Guaranteed Obligations and for so long as any portion of the
Indebtedness shall be outstanding.  This Guaranty may be enforced by Lender and
any subsequent holder of the Note or any part thereof and shall not be
discharged by the assignment or negotiation of all or any part of the Note.
 
1.4           Joint and Several Liability.  Notwithstanding anything to the
contrary, if Guarantor is comprised of more than one Person, the obligations and
liabilities of each such Person under this Guaranty shall be joint and several.
 
1.5           Guaranteed Obligations Not Reduced by Set-Off.  The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off, offset, claim or defense of any kind or nature which
Borrower, Guarantor or any other Person has or may hereafter have against Lender
or against payment of the Indebtedness or the Guaranteed Obligations, whether
such set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise; provided, however, to the extent Lender has been fully
reimbursed for the entirety of any Damages or the Indebtedness to the extent the
Loan becomes fully recourse to Borrower and Guarantor, Guarantor shall no longer
have any liability for such Guaranteed Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
1.6           No Duty to Pursue Others; No Duty to Mitigate.  It shall not be
necessary for Lender (and Guarantor hereby waives any rights which Guarantor may
have to require Lender) to take any action, obtain any judgment or file any
claim prior to enforcing this Guaranty, including, without limitation, to
(i) institute suit or otherwise enforce Lender's rights, or exhaust its
remedies, against Borrower or any other Person liable on all or any part of the
Guaranteed Obligations, (ii) enforce Lender's rights, or exhaust any remedies
available to Lender, against any collateral which shall ever have been given to
secure all or any part of the Indebtedness or the Guaranteed Obligations,
(iii) join Borrower or any other Person liable on the Guaranteed Obligations in
any action seeking to enforce this Guaranty or (iv) resort to any other means of
obtaining payment of all or any part of the Guaranteed Obligations.  Lender
shall not be required to mitigate damages or take any other action to reduce,
collect or enforce the Guaranteed Obligations; provided, however, to the extent
Lender has been fully reimbursed for the entirety of any Damages or the
Indebtedness to the extent the Loan becomes fully recourse to Borrower and
Guarantor, Guarantor shall no longer have any liability for such Guaranteed
Obligations.
 
1.7           Payment by Guarantor.  If all or any part of the Guaranteed
Obligations shall not be punctually paid or performed when due, Guarantor shall,
immediately upon demand by Lender and without presentment, protest, notice of
protest, notice of non-payment, notice of intention to accelerate the maturity,
notice of acceleration of the maturity or any other notice whatsoever, pay in
lawful money of the United States of America, the amount due to Lender.  Amounts
not paid when due hereunder shall accrue interest at the Default Rate, unless
such amounts already include interest at the Default Rate pursuant to the terms
of the other Loan Documents.  Such demands may be made at any time coincident
with or after the time for payment of all or any part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different Guaranteed Obligations.
 
1.8           Application of Payments.  If, at any time, there is any
Indebtedness or obligations of Borrower to Lender which is not guaranteed by
Guarantor, Lender, without in any manner impairing its rights hereunder, may, at
its option, apply all amounts realized by Lender from any collateral or security
held by Lender first to the payment of such unguaranteed Indebtedness or
obligations, with the remaining amounts, if any, to then be applied to the
payment of the Guaranteed Obligations.
 
1.9           Waivers.
 
(a)           Guarantor hereby assents to all of the terms and agreements
heretofore or hereafter made by Borrower with Lender (including, without
limitation, the provisions of the Loan Documents) and hereby waives diligence,
presentment, protest, demand on Borrower for payment or otherwise, filing of
claims, requirement of a prior proceeding against Borrower and all notices
(other than notices expressly provided for hereunder or required to be delivered
under applicable law), including, without limitation, notice of:
 
(i)           the acceptance of this Guaranty;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           the present existence or future incurring of all or any part of
the Indebtedness, or any future change to the time, manner or place of payment
of, or in any other term of all of any part of the Indebtedness;
 
(iii)           any amendment, modification, replacement or extension of any of
the Loan Documents so long as this Guaranty and none of the Guaranteed
Obligations are modified;
 
(iv)           the execution and delivery by Borrower and Lender of any other
loan or credit agreement or of Borrower's execution and delivery of any
promissory note or other documents arising under the Loan Documents or in
connection with the Property;
 
(v)           Lender's transfer, participation, componentization or other
disposition of all or any part of the Loan or this Guaranty, or an interest
therein;
 
(vi)           the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;
 
(vii)         any protest or default by Borrower, or the occurrence of a breach
or an Event of Default, or the intent to accelerate or of acceleration in
relation to any instrument relating to the Indebtedness or the Guaranteed
Obligations but specifically excluding any proof of nonpayment by Borrower as to
any portion of the Guaranteed Obligations;
 
(viii)        the obtaining or release of any guaranty or surety agreement,
pledge, assignment or other security for the Indebtedness or the Guaranteed
Obligations, or any part thereof; or
 
(ix)           any other action at any time taken or omitted to be taken by
Lender generally and any and all demands and notices of every kind in connection
with this Guaranty, the other Loan Documents and any other documents or
agreements evidencing, securing or relating to the Indebtedness, or any part
thereof.
 
(b)           Guarantor hereby waives any and all rights it may now or hereafter
have to, and covenants and agrees that it shall not at any time, insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
and all appraisal, valuation, stay, extension, marshaling-of-assets or
redemption laws, or right of homestead or exemption, whether now or at any time
hereafter in force, that may delay, prevent or otherwise affect the payment or
performance by Guarantor of the Guaranteed Obligations, or the enforcement by
Lender of, this Guaranty.  Guarantor hereby further waives any and all rights it
may now or hereafter have to, and covenants and agrees that it shall not, set up
or claim any defense, counterclaim, cross-claim, set-off, offset, right of
recoupment or other objection of any kind to any action, suit or proceeding in
law, equity or otherwise, or to any demand or claim that may be instituted or
made by Lender hereunder, except for the defense of the actual timely payment or
performance of the Guaranteed Obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Guarantor specifically acknowledges and agrees that the waivers
made by it in this Section and in the other provisions of this Guaranty are of
the essence of the Loan transaction and that, but for this Guaranty and such
waivers, Lender would not make the Loan to Borrower.
 
1.10           Waiver of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained herein,
Guarantor hereby unconditionally and irrevocably subordinates and, during the
Waiver Period, waives, releases and abrogates any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Lender), to
assert any claim against or seek contribution, indemnification or any other form
of reimbursement from Borrower or any other Person liable for payment of any or
all of the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty or otherwise. As used herein, "Waiver Period"
shall mean ninety-one (91) days from the payment in full of the Indebtedness and
Borrower's failure with such ninety-one (91) day period to be subject to a
bankruptcy action or otherwise commit an Event of Default under Section 7.1(d)
of the Loan Agreement.
 
1.11           Reinstatement; Effect of Bankruptcy.  Guarantor agrees that if at
any time all or any part of any payment at any time received by Lender from, or
on behalf of, Borrower or Guarantor under or with respect to this Guaranty is
held to constitute a Preferential Payment (as defined in Section 4.4), or if
Lender is required to rescind, restore or return all or part of any such payment
or pay the amount thereof to another Person for any reason (including, without
limitation, the insolvency, bankruptcy reorganization, receivership or other
debtor relief law or any judgment, order or decision thereunder), then the
Guaranteed Obligations hereunder shall, to the extent of the payment rescinded,
restored or returned, be deemed to have continued in existence notwithstanding
such previous receipt by Lender, and the Guaranteed Obligations hereunder shall
continue to be effective or reinstated, as the case may be, as to such payment
as though such previous payment to Lender had never been made.
 
ARTICLE 2
 
EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR'S OBLIGATIONS
 
2.1           Events and Circumstances Not Reducing or Discharging Guarantor's
Obligations.  Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor's obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) or defenses which Guarantor might otherwise have
as a result of or in connection with any of the following:
 
(a)           Modifications.  Any change in the time, manner or place of payment
of all or any part of the Indebtedness, or in any other term evidencing the
Indebtedness, or any renewal, extension, increase, alteration, rearrangement,
amendment or other modification to any provision of any of the Loan Documents
(excluding any provision modifying the Guaranteed Obligations) or any other
document, instrument, contract or understanding between Borrower and Lender or
any other Person pertaining to the Indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Adjustment.  Any adjustment, indulgence, forbearance, waiver,
consent or compromise that Lender might extend, grant or give to Borrower,
Guarantor or any other Person with respect to any provision of this Guaranty or
any of the other Loan Documents.
 
(c)           Condition of Borrower or Guarantor.  Borrower's or Guarantor's
voluntary or involuntary liquidation, dissolution, sale of all or substantially
all of their respective assets and liabilities, appointment of a trustee,
receiver, liquidator, sequestrator or conservator for all or any part of
Borrower's or Guarantor's assets, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, consolidation, merger arrangement,
composition, readjustment or the commencement of any other similar proceedings
affecting Borrower or Guarantor or any of the assets of either of them,
including, without limitation, (A) the release or discharge of Borrower from the
payment and performance of its obligations under any of the Loan Documents by
operation of law or (B) the impairment, limitation or modification of the
liability of Borrower, its partners or Guarantor, or of any remedy for the
enforcement of Lender's rights, under this Guaranty or any of the other Loan
Documents, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute of law or from the decision in any court.
 
(d)           Invalidity of Guaranteed Obligations.  The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Loan Documents, or of any other document or agreement executed in
connection with the Indebtedness or the Guaranteed Obligations for any reason
whatsoever, including, without limitation, the fact that (i) the Indebtedness or
the Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Indebtedness or the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Loan Documents or any other document or agreement executed in
connection with the creating of the Indebtedness or the Guaranteed Obligations,
or any part thereof, acted in excess of their authority, (iv) the Indebtedness
or the Guaranteed Obligations, or any part thereof, violates applicable usury
laws, (v) Borrower or Guarantor has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Indebtedness or the
Guaranteed Obligations wholly or partially uncollectible, except for the defense
of the actual timely payment of the Guaranteed Obligations, (vi) the creation,
performance or repayment of the Indebtedness or the Guaranteed Obligations, or
any part thereof (or the execution, delivery and performance of any document or
instrument representing the Indebtedness or the Guaranteed Obligations, or any
part thereof, or executed in connection with the Indebtedness or the Guaranteed
Obligations, or given to secure the repayment of the Indebtedness or the
Guaranteed Obligations, or any part thereof), is illegal, uncollectible, legally
impossible or unenforceable or (vii) any of the Loan Documents or any other
document or agreement executed in connection with the Indebtedness or the
Guaranteed Obligations, or any part thereof, has been forged or otherwise are
irregular or not genuine or authentic.
 
(e)           Release of Obligors.  Any compromise or full or partial release of
the liability of Borrower or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Loan Documents.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Release of Collateral; Other Collateral.  Any release, surrender,
exchange, subordination, deterioration, waste, loss or impairment by Lender
(including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of, or failure to perfect or obtain protection of, any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Indebtedness or the
Guaranteed Obligations; or the taking or accepting of any other security,
collateral or guaranty or other assurance of payment for all or any part of the
Indebtedness or the Guaranteed Obligations.
 
(g)           Offset.  Subject to Section 1.5 herein, any existing or future
right of set-off, offset, claim, counterclaim or defense of any kind or nature
against Lender or any other Person, which may be available to or asserted by
Guarantor or Borrower.
 
(h)           Change in Law.  Any change in the laws, rules or regulations of
any jurisdiction or any present or future action of any Governmental Authority
or court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Borrower
under any of the Loan Documents or Guarantor under this Guaranty.
 
(i)           Event of Default.  The occurrence of any Event of Default or any
potential Event of Default under any of the Loan Documents, whether or not
Lender has exercised any of its rights and remedies under the Loan Documents
upon the happening of any such Event of Default or potential Event of Default.
 
(j)           Actions Omitted.  The absence of any action to enforce any of
Lender's rights under the Loan Documents or available to Lender at law, equity
or otherwise, to recover any judgment against Borrower or to enforce a judgment
against Borrower under any of the Loan Documents.
 
(k)           Other Circumstances.  Any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and Lender that
the liability of Guarantor hereunder shall be direct and immediate and that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
 
2.2           Indebtedness or Other Obligations of Guarantor.  If Guarantor is
or becomes liable for any Indebtedness owed by Borrower to Lender by endorsement
or otherwise than under this Guaranty such liability shall not be in any manner
impaired or affected by this Guaranty and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor.  The exercise by Lender of any right or remedy hereunder or under any
other instrument, at law or in equity shall not preclude the concurrent or
subsequent exercise of any right or remedy available to Lender under any other
instrument, at law or in equity, including the making of multiple demands
hereunder.  Further, without in any way diminishing or limiting the generality
of the foregoing, it is specifically understood and agreed that this Guaranty is
given by Guarantor as an additional guaranty to any and all guarantees as may
heretofore have been or may hereafter be executed and delivered by Guarantor in
favor of Lender, whether relating to the obligations of Borrower under the Loan
Documents or otherwise, and nothing herein shall ever be deemed to replace or be
in-lieu of any other such previous or subsequent guarantees.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties.  To induce Lender to enter into
the Loan Documents and extend credit to Borrower, Guarantor hereby represents
and warrants to Lender that, on the date hereof and during the duration of this
Guaranty:
 
(a)           Due Formation, Authorization and Enforceability.  Guarantor is
duly organized and validly existing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, and has full power and legal
right to execute and deliver this Guaranty and to perform under this Guaranty
and the transactions contemplated hereunder.  Guarantor has taken all necessary
action to authorize the execution, delivery and performance of this Guaranty and
the transactions contemplated hereunder.  This Guaranty has been duly
authorized, executed and delivered by Guarantor and constitutes a legal, valid
and binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms.
 
(b)           Benefit to Guarantor.  Guarantor hereby acknowledges that Lender
would not make the Loan but for the personal liability undertaken by Guarantor
under this Guaranty.  Guarantor (i) is an affiliate of Borrower, (ii) has
received, or will receive, direct and/or indirect benefit from the making of the
Loan to Borrower and (iii) has received, or will receive, direct and/or indirect
benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
 
(c)           Familiarity and Reliance.  Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral granted, or
intended to be granted, as security for the Indebtedness or the Guaranteed
Obligations; provided, however, Guarantor is not relying on such financial
condition or such collateral as an inducement to enter into this Guaranty.
 
(d)           No Representation by Lender.  Neither Lender nor any other Person
has made any representation, warranty or statement to Guarantor or to any other
Person in order to induce the Guarantor to execute this Guaranty.
 
(e)           Solvency.  Guarantor has not entered into this Guaranty with the
actual intent to hinder, delay or defraud any creditor.  Guarantor received
reasonably equivalent value in exchange for the Guaranteed
Obligations.  Guarantor is not presently insolvent, and the execution and
delivery of this Guaranty will not render Guarantor insolvent.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           No Conflicts.  The execution and delivery of this Guaranty by
Guarantor, and the performance of transactions contemplated hereunder do not and
will not (i) conflict with or violate any Legal Requirements or any governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Laws) affecting
Guarantor or any of its assets or property, (ii) conflict with, result in a
breach of, or constitute a default (including any circumstance or event which
would be a default but for the lack of due notice or lapse of time or both)
under any of the terms, conditions or provisions of any of Guarantor's
organizational documents or any agreement or instrument to which Guarantor is a
party, or by which Guarantor or its assets or property are bound or (iii) result
in the creation or imposition of any Lien on any of Guarantor's assets or
property.
 
(g)           Litigation.  There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor's knowledge after due and diligent
inquiry, threatened against Guarantor in any court or by or before any other
Governmental Authority, in each case, which might have consequences that would
materially and adversely affect the performance of Guarantor's obligations and
duties under this Guaranty.  There are no outstanding or unpaid judgments
against Guarantor which might have consequences that would materially and
adversely affect the performance of Guarantor’s obligations and duties under
this Guaranty.
 
(h)           Consents.  No consent, approval, authorization, order or filings
of or with any court or Governmental Authority is required for the execution,
delivery and performance by Guarantor of, or compliance by Guarantor with, this
Guaranty or the consummation of the transactions contemplated hereunder, other
than those which have been obtained by Guarantor.
 
(i)           Compliance.  Guarantor is not in default or violation of any
regulation, order, writ, injunction, decree or demand of any Governmental
Authority, the violation or default of which might have consequences that would
materially and adversely affect the condition (financial or otherwise) or
business of Guarantor or might have consequences that would materially and
adversely affect its performance hereunder.
 
(j)           Financial Information.  All financial data that have been
delivered to Lender with regard to Guarantor (i) are true, complete and correct
in all material respects, (ii) accurately represent the financial condition of
Guarantor as of the date of such reports and (iii) have been prepared in
accordance with GAAP throughout the periods covered, except as may be explicitly
disclosed therein.
 
(k)           No Defenses.  As of the effective date hereof but not during the
continuing duration of this Guaranty, this Guaranty and the obligations of
Guarantor hereunder are not subject to, and Guarantor has not asserted, any
right of rescission, offset, counterclaim, cross-claim, recoupment or
affirmative or other defense of any kind and neither the operation of any of the
terms of this Guaranty nor the exercise of any right hereunder will render the
Guaranty unenforceable in whole or in part.
 
(l)           Tax Filings.  Guarantor has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all
federal, state and local taxes, charges and assessments payable by
Guarantor.  Guarantor reasonably believes that its tax returns properly reflect
the incomes and taxes of Guarantor for the periods covered thereby.
 
 
10

--------------------------------------------------------------------------------

 
 
(m)           No Bankruptcy Filing.  Guarantor is not and has never been a
debtor in any voluntary or involuntary state or federal bankruptcy, insolvency
or similar proceeding.  Guarantor is contemplating neither the filing of a
petition under any state or federal bankruptcy or insolvency laws nor the
liquidation of its assets or property and Guarantor does not have any knowledge
(after due and diligent inquiry) of any Person contemplating the filing of any
such petition against it.
 
(n)           No Change in Facts or Circumstances; Full and Accurate
Disclosure.  There has been no material adverse change in any condition, fact,
circumstance or event, and there is no fact or circumstance presently known to
Guarantor which has not been disclosed to Lender, in each case that would make
the financial statements or other documents submitted in connection with the
Loan or this Guaranty inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise materially and adversely affects, or might
have consequences that would materially and adversely affect, Guarantor or its
business, operations or conditions (financial or otherwise).
 
(o)           Embargoed Person.  (i) None of the funds or other assets of
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (ii) no Embargoed Person has any interest
of any nature whatsoever in Guarantor (whether directly or indirectly) and
(iii) none of the funds of Guarantor have been derived from any unlawful
activity.  Notwithstanding anything to the contrary contained herein, the
representations and warranties contained in this subsection shall survive in
perpetuity.
 
(p)           Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Guarantor, and to the best of Guarantor's knowledge after due
and diligent inquiry, each Person owning an interest in Guarantor:  (a) is not
currently identified on the OFAC List and (b) is not a Person with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of any Legal
Requirement.  Guarantor has implemented procedures, and will consistently apply
such procedures throughout the term of the Loan and the existence of this
Guaranty, to ensure the foregoing representations and warranties remain true and
correct during the term of the Loan and the existence of this Guaranty.
 
(q)           Survival.  All representations and warranties made by Guarantor
herein shall survive the execution hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
4.1           Subordination of Guarantor's Conditional Rights.  As used herein,
the term "Guarantor's Conditional Rights" shall mean any and all debts and
liabilities of Borrower owed to Guarantor, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether the obligations of
Borrower thereon be direct, contingent, primary, secondary, several, joint and
several or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account or otherwise, and irrespective of the
Person or Persons in whose favor such debts or liabilities may, at their
inception, have been or may hereafter be created or the manner in which they
have been or may hereafter be acquired by Guarantor.  The Guarantor's
Conditional Rights shall include, without limitation, all rights and claims of
Guarantor for subrogation, reimbursement, exoneration, contribution or
indemnification, any right to participate in any claim or remedy of Lender
against Borrower or any security or collateral which Lender now has or may
hereafter acquire, whether or not such claim, remedy or right arises in equity
or under contract, statute (including the Bankruptcy Code or any successor or
similar statute) or common law, by any payment made hereunder or otherwise,
including, without limitation, the right to take or receive from Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim or other rights, against
Borrower, as a result of Guarantor's payment of all or any portion of the
Guaranteed Obligations or otherwise.
 
4.2           Liens Subordinate; Standstill.  Notwithstanding any other
provision of this Guaranty to the contrary, until the payment and performance in
full of the Indebtedness, Guarantor hereby agrees that (i) all Guarantor's
Conditional Rights and any and all liens, security interests, judgment liens,
charges or other encumbrances upon Borrower's assets securing payment of the
Guarantor's Conditional Rights shall be and remain, at all times, inferior and
subordinate in all respects to the payment and performance in full of the
Indebtedness and any and all liens, security interests, judgment liens, charges
or other encumbrances upon Borrower's assets securing payment of the
Indebtedness, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach, (ii) Guarantor shall
not be entitled to, and shall not, receive or collect, directly or indirectly,
from Borrower or any other Person any amount pursuant to or in satisfaction of
any of the Guarantor's Conditional Rights and (iii) Guarantor shall not, without
the prior written consent of Lender, (x) exercise or enforce any creditor's
right it may have against Borrower in respect of any of the Guarantor's
Conditional Rights or (y) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including,
without limitation, the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor's relief or insolvency proceeding) to enforce
any liens, mortgages, deeds of trust, security interests, collateral rights,
judgments or other encumbrances on assets of Borrower held by Guarantor.
 
4.3           Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right and authority, either
in its own name or as an attorney-in-fact for Guarantor, to prove its claim in
any such proceeding and to take such other steps as may be necessary so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable pursuant to or in satisfaction of any of the Guarantor's Conditional
Rights.  Guarantor hereby assigns any and all such dividends and payments to
Lender.  Should Lender receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to Guarantor and
which, as between Borrower and Guarantor, shall constitute a credit against any
of the Guarantor's Conditional Rights, then, upon payment and performance in
full of the Indebtedness and the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to Lender
with respect to, or in satisfaction of, such Guarantor's Conditional Rights have
contributed toward the liquidation of the Guaranteed Obligations and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have remained unpaid had Lender not received such
dividends or payments upon the Guarantor's Conditional Rights.
 
 
12

--------------------------------------------------------------------------------

 
 
4.4           Payments Held in Trust.  In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty on account
of any of the Guarantor's Conditional Rights and either (i) such amount is paid
to Guarantor at any time when any part of the Indebtedness or the Guaranteed
Obligations shall not have been paid or performed in full or, (ii) regardless of
when such amount is paid to Guarantor, any payment made by, or on behalf of,
Borrower to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Lender or paid over to a
trustee, receiver or any other Person, whether under any bankruptcy act or
otherwise (such payment, a "Preferential Payment"), then such amount paid to
Guarantor shall be held in trust for the benefit of Lender and shall forthwith
be paid to Lender to be credited and applied upon the Indebtedness or the
Guaranteed Obligations, whether matured or unmatured, in such order as Lender,
in its sole and absolute discretion, shall determine.  To the extent that any of
the provisions of this Article 4 shall not be enforceable, Guarantor agrees that
until such time as the Indebtedness and the Guaranteed Obligations have been
paid and performed in full and the period of time has expired during which any
payment made by Borrower to Lender may be determined to be a Preferential
Payment, all of the Guarantor's Conditional Rights, to the extent not validly
waived, shall be subordinate to Lender's right to full payment and performance
of the Indebtedness and the Guaranteed Obligations and Guarantor shall not
enforce any of the Guarantor's Conditional Rights during such period.
 
ARTICLE 5
 
MISCELLANEOUS
 
5.1           Lender's Benefit; No Impairment of Loan Documents.  This Guaranty
is for the benefit of Lender and its successors and assigns and nothing
contained herein shall impair, as between Borrower and Lender, the obligations
of Borrower under the Loan Documents.  Lender and its successors and assigns
shall have the right to assign, in whole or in part, this Guaranty and the other
Loan Documents to any Person and to participate all or any portion of the Loan,
including, without limitation, any servicer or trustee in connection with a
Securitization.
 
5.2           Successors and Assigns; Binding Effect.  This Guaranty shall be
binding upon Guarantor and its heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law.  Notwithstanding anything to the contrary herein, Guarantor
may in no event delegate or transfer its obligations under, or be released from,
this Guaranty, except in accordance with the terms of the Loan Agreement and
this Guaranty.
 
5.3           Borrower.  The term "Borrower" as used herein shall include any
new or successor corporation, association, partnership (general or limited),
limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of or by Borrower or any interest in Borrower.
 
 
13

--------------------------------------------------------------------------------

 
 
5.4           Costs and Expenses.  If Guarantor should breach or fail to timely
perform any provision of this Guaranty, Guarantor shall, immediately upon demand
by Lender, pay to Lender any and all costs and expenses (including court costs
and attorneys' fees and expenses) incurred by Lender in connection with the
enforcement hereof or the preservation of Lender's rights hereunder.  The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.
 
5.5           Not a Waiver; No Set-Off.  The failure of any party to enforce any
right or remedy hereunder, or to promptly enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against
such party, nor excuse any other party from its obligations hereunder, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Guaranty, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount.
 
5.6           PRIOR AGREEMENTS.  THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.
 
5.7           No Oral Change.  No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.
 
5.8           Separate Remedies.  Each and all of Lender's rights and remedies
under this Guaranty and each of the other Loan Documents are intended to be
distinct, separate and cumulative and no such right or remedy herein or therein
mentioned is intended to be in exclusion of or a waiver of any other right or
remedy available to Lender.
 
5.9           Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
 
5.10         Number and Gender.  All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified.  Unless
otherwise specified, the words "hereof," "herein," "hereby," "hereunder" and
words of similar import when used in this Guaranty shall refer to this Guaranty
as a whole and not to any particular provision, article, section or other
subdivision of this Guaranty.  Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
 
 
14

--------------------------------------------------------------------------------

 
 
5.11         Headings.  The Section headings in this Guaranty are included in
this Guaranty for convenience of reference only and shall not constitute a part
of this Guaranty for any other purpose.
 
5.12         Recitals.  The recitals and introductory paragraphs of this
Guaranty are incorporated herein, and made a part hereof, by this reference.
 
5.13         Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
 
5.14         Notices.  All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section).  A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.
 
 
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.

 
6011 Connection Drive, Suite 550

 
Irving, Texas  75039

 
Attention:  Michael Forbes

 
 
and to:
Goldman Sachs Mortgage Company

 
200 West Street

 
New York, New York  10282

 
Attention:  Daniel Bennett and J. Theodore Borter

 
 
with a copy to:
Winstead PC

 
5400 Renaissance Tower

 
1201 Elm Street

 
Dallas, Texas  75270

 
Attention:  Brian S. Short, Esq.

 
 
If to Guarantor:
Glimcher Properties Limited Partnership

 
180 East Broad Street

 
21st Floor

 
Columbus, Ohio  43215

 
Attention:  General Counsel

 
 
15

--------------------------------------------------------------------------------

 
 
 
with a copy to:
Grand Central Parkersburg LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street, 21st Floor

 
Columbus, Ohio  43215

 
Attention:  Treasurer

 
5.15         GOVERNING LAW.
 
(a)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF WEST VIRGINIA.
 
(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS MAY BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.  GUARANTOR HEREBY
(i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
(ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.
 
5.16         TRIAL BY JURY.  GUARANTOR, TO THE FULLEST EXTENT THAT IT MAY
LAWFULLY DO SO, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
 
5.17         Brokers and Financial Advisors.  Guarantor hereby represents that
none of Borrower, Guarantor or any of their respective affiliates has dealt with
any financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement
and/or the other Loan Documents.  Guarantor agrees to indemnify and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower, Guarantor or any of their respective
affiliates in connection with the transactions contemplated in this Agreement
and/or the other Loan Documents.  The provisions of this Section shall survive
the expiration and termination of this Agreement and the repayment of the
Indebtedness.
 
 
16

--------------------------------------------------------------------------------

 
 
5.18         Joint and Several Liability.  If Guarantor is comprised of more
than one Person, the obligations and liabilities of each such Person hereunder
are joint and several.
 
[No Further Text on this Page; Signature Page Follows]
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty all as of the day
and year first above written.
 

  GUARANTOR:          
GLIMCHER PROPERTIES LIMITED
PARTNERSHIP,
a Delaware limited partnership
 
By:   GLIMCHER PROPERTIES
         CORPORATION,
          a Delaware corporation,
          its Sole General Partner
 
By: /s/ Mark E. Yale
 Name: Mark E. Yale
 Title:   Executive Vice President,
             Chief Financial Officer
              and Treasurer
 


 
18
   